On Petition eor Rehearing.
Ross, J.
The appellant asks a rehearing, insisting that the original opinion is wrong in holding that “unless the record affimatively shows that the instructions tendered and refused were tendered to the court before the argument was commenced, it will be as*70snmed that the court refused such instructions because not tendered in time.” In support of their contention, counsel say “when the record shows that an instruction was written; that it correctly stated the law; that it was not covered by any other instruction given by the court; that it related to the issues In the case; that it was applicable to the evidence; that it Avas signed by the party asking it, and that it was presented to the court and asked to be given to the jury, why should .it be presumed that the trial court refused to give it because it was not presented just after the evidence closed and just before the argument began?” ■
Were it not that we feel convinced that counsel are not familiar with the rules governing the decision of cases in this court we would be disposed to say nothing further from what is said in the original opinion in support of this proposition, but believing the petition to have been filed in good faith and not merely for delay, we will state why the presumption above stated prevails. By a long line of adjudications, from which there has been no deviation, it has been held that on appeal to the Appellate Court a presumption arises and is indulged that the judgment and proceedings of the trial court are right and that such judgment will not be disturbed unless the record shows affimatively that an error has been committed, and that the judgment is wrong. When the trial court makes a ruling against a party, it is the duty of such party, if he desires to have the ruling reviewed, to see that the record recites fully and accurately the facts. He is the one who complains of the court’s ruling, and upon him rests the burden of showing that such ruling was wrong. The opposite party has nothing to complain of, for the ruling is in his favor, hence no duty rests upon him to see that the record should *71show the ruling to be right. If the duty rested upon the successful party to show that the judgment and proceedings were right and not upon the complaining party to show that they were wrong, counsel’s contention must prevail. That, however, is not the rule in this State.
Elliott, J., in Puett v. Beard, 86 Ind. 104, says: “One complaining of a ruling must, in order to secure a reversal, affirmatively show that he placed himself in an attitude to rightfully ask that which the court refused him. If this is not done the presumption of regularity, which- always attends the proceedings of the trial court in the absence of a contrary showing, will require the appellate court to assume that the party did not do that which the law required him to do, in order to entitle him to the ruling asked.”
The record in this case does not show when the instruction refused was tendered, hence there is nothing from which this court can say that the appellant was entitled to have the instruction given. The trial court was not bound to give the instruction unless it was tendered before the argument was commenced, hence the duty rested upon the appellant to have the record show that it was tendered in time.
We deem it unnecessary to add anything to what has already been said relative to the rules applicable to the consideration of instructions given. We think of no reason why the rule should be changed and counsel suggest none.
Petition overruled.